DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/827,908 (03/24/20) filed on 07/27/22.
Allowable Subject Matter
Claims 1 - 7 and 9 - 11 are allowed, subject to the examiner’s amendment described below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Shoshana L. Goldberg, Reg. No. 76,061 on Monday, August 15th, 2022.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 1 and 11.  Please cancel claim 8.  
1 (Currently Amended).	A method for performing a card-to-card direct contactless transaction between a first active stored-value smart card (“SVSC”) and a second active SVSC, the first active SVSC associated with a first originator and the second active SVSC associated with a second originator, the method comprising:
maintaining a keypad located on the first active SVSC in a deactivated state;
activating the keypad located on the first active SVSC in response to receiving input of one or more numerical keys on the keypad located on the first active SVSC, the one or more numerical keys being equal to a one or more pre-determined numerical keys;
activating the first active SVSC in order to perform a transaction with the second active SVSC, each of the first active SVSC and the second active SVSC comprising an active near-field communication (“NFC”) reader, the activating comprising:
receiving input of a personal identification number (“PIN”) on [[a]] the keypad located on the first active SVSC; and
verifying, by a microprocessor embedded in the first active SVSC, the PIN being associated with the first active SVSC; 
receiving, on the keypad located on the first active SVSC, input of a transaction amount and storing the transaction amount on the first active SVSC;
initiating a wireless NFC communication to perform the transaction between the first active SVSC and the second active SVSC, the initiating comprising positioning the first active SVSC within a pre-determined distance to a second active SVSC, the first active SVSC being an initiator of a transaction, the second active SVSC being the target of the transaction;
verifying, by the microprocessor on the first active SVSC, that the first originator is the second originator, wherein [[if]] when the first originator is not the second originator, the method comprises terminating the wireless NFC communication, and [[if]] when the first originator is the second originator, the method comprises:
ensuring a security of the wireless communication between the first active SVSC and the second active SVSC by performing, between the first active SVSC and the second active SVSC, a plurality of steps comprising:
retrieving, via the active NFC reader associated with the first active SVSC, card ID data associated with the second active SVSCwherein the card ID data associated with the second active SVSC includes a name of a cardholder associated with the second active SVSC;

acknowledging and confirming the card ID data associated with the second active SVSC by a microprocessor embedded in the first active smart card SVSC, wherein acknowledging and confirming the card ID data associated with the second active SVSC comprises[[;]]:
displaying the name of the cardholder associated with the second active SVSC on the display of the first active SVSC;
receiving, via the keypad located on the first active SVSC, authentication of the cardholder associated with the second active SVSC from a cardholder of the first active SVSC;  
, by the active NFC reader associated with the second active SVSC, card ID data associated with the first active SVSC and the transaction amount, from the first active SVSC, wherein the card ID data associated with the first active SVSC includes a name of the cardholder associated with the first active SVSC;

acknowledging and confirming the card ID data associated with the first active SVSC by a microprocessor embedded in the second active SVSC, wherein acknowledging and confirming the card ID data associated with the first active SVSC comprises:[[;]] 
displaying the name of the cardholder associated with the first active SVSC on the display of the second active SVSC;
receiving, via the keypad located on the second active SVSC, authentication of the cardholder associated with the first active SVSC from the cardholder of the second active SVSC; and
in response to the acknowledging, completing the transaction between the first active SVSC and the second active SVSC by reducing, by the transaction amount, a value stored on the first active SVSC and increasing, by the transaction amount, a value stored on the second active SVSC. 

8 (Cancelled).

		11 (Currently Amended).	The method of claim 1 wherein following the completing of the transaction, the method further comprises:
 receiving, via the active NFC reader on the second active SVSC, a confirmation from the first active SVSC of the completing of the transaction;
transmitting the confirmation from the microprocessor embedded in the second active SVSC to the display on the second active SVSC, via a display connector; and
displaying, on the display of the second active SVSC, a message confirming a completion of the transaction.

Reasons for Allowance
With respect to Alice 101, applicant’s claimed invention provides a “practical application” because of improvements with respect to smart card technology particularly, with respect to security including:  (a) While a first active stored-value smart card (SVSC) is engaged in wireless near-field communication (NFC) with a second active stored-value smart card (SVSC), protocols related to acknowledgement and confirmation occur where the first active SVSC confirms the card ID data associated with the second active SVSC and the second active SVSC confirms the card ID data associated with first active SVSC; and (b) To protect the smart card (e.g., first active SVSC) from being accessed by an outsider or pressed unintentionally, the smart card (e.g., first active SVSC) is maintained in a deactivated state until activated responsive to particular input (e.g., predetermined numerical keys).  See also, para. [0014] [[0069] [00119] [00123].
Please refer to the prosecution history of the instant application.  In particular, the applicant’s remarks (07/27/22) on pgs. 8 - 12 which distinguish the instant claimed invention from the closest prior art references listed below.
Law, US Pub. No. 2019/0286805;
Braun, US Pub. No. 2021/0390590;
Wilson, US Pub. No. 2019/0043039; and
Kingston, US Pub. No. 2013/0214042.
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1 - 7 and 9 - 11.
With respect to the non-patent literature reference listed below:
“Swing-Pay:  One Card Meets All User Payment and Identity Needs,” by Shirsha Ghosh; Joyeeta Goswami; Alak Majumder; Abhishek Kumar; Saraju P. Mohanty; and Bidyut K. Bhattacharyya.  IEEE Consumer Electronics Magazine:  January 2017.  Published:  December 14, 2016.  (hereinafter Ghosh)
Ghosh is relevant to the claimed invention because it discloses a card that can communicate with another card using near-field communication (NFC) technology to digitally transfer money from a payer’s bank account to a payee’s bank account.  Ghosh, alone or combination, does not address all of the particular attributes of the claimed invention however, such as (a) In the claimed invention, activation of the smart card occurs via input(s) (e.g., personal identification number (PIN)) to a keypad on the smart card.  In Ghosh, the card activation occurs via receipt of the user’s fingerprint; and (b) In the claimed invention, authentication of the cardholder associated with the second active SVSC card occurs at the first active SVSC and authentication of the cardholder associated with the first active SVSC occurs at the second active SVSC.  In Ghosh, the users (e.g., payee, payer) self-authenticate using a fingerprint on a fingerprint sensor of their respective card.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/           Primary Examiner, Art Unit 3697